DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 January 2022 has been entered.

Allowable Subject Matter
Claims 16-19, 22, 24-29, 31-32, and 34-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
the allowable subject matter of claims 16 and 32 is the wheel carrier being arranged on a portion of the rocker which is located between a free end of the rocker and an additional end of the rocker that is pivotably connected to the bogie, and wherein the pneumatically actuatable power device is arranged behind the steering axis of rotation of the pivot bearing relative to a forward direction of travel, in combination with other features of claims 16 and 32, respectively;
the allowable subject matter of claim 34 is wherein the second end of the pneumatically actuatable power device is supported on a reversing lever, which is connected to the rocker in an operatively fixed manner and protrudes substantially orthogonally therefrom, in combination with other features of claim 34;
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614